Exhibit 10.36

Employment Agreement

April 5, 2006

This Employment Agreement (this “Agreement”) is between Saks Incorporated
(“SKS”) and its subsidiaries listed on the signature page of this Agreement and
Charles G. Tharp (the “Executive”).

Terms and Conditions

The parties to this Agreement agree as follows:

1. Employment. Effective January 9, 2006, the Company (as defined in the next
sentence) employs the Executive, and during the Executive’s employment the
Executive will serve, as SKS’s Executive Vice President-Human Resources or in
such other capacity of equal or greater status and responsibility with SKS or
its subsidiaries as the Chief Executive Officer of SKS designates. In this
Agreement the term “the Company” means SKS or one of its subsidiaries that
employs the Executive in accordance with this Agreement at the time of
determination or reference. During the Executive’s employment the Executive’s
place of business will be located in New York, New York and the Executive will
report directly to the Chief Executive Officer of SKS.

2. Duties. During the Executive’s employment the Executive will (a) devote
substantially all of the Executive’s working time, energies, and skills to the
benefit of the Company’s business and (b) serve the Company diligently and to
the best of the Executive’s ability and to use the Executive’s best efforts to
follow the policies and directions of the Executive’s supervisors and the Board
of Directors of Saks.

3. Compensation. During the Executive’s employment the Executive’s compensation
and benefits under this Agreement will be as follows:

(a) Base Salary. The Company will pay the Executive a base salary at a rate of
not less than $500,000 per year (“Base Salary”). Base Salary will be paid in
installments in accordance with the Company’s normal payment schedule but not
less frequently than monthly. All payments will be subject to the deduction of
payroll taxes and similar assessments as required by law.

(b) Bonus. In addition to Base Salary, the Executive will be eligible for an
annual cash bonus. The bonus for plan achievement at the target level will be
50% of Base Salary and the bonus for plan achievement at the maximum level will
be 75% of Base Salary, in all circumstances in accordance with and subject to
the terms and conditions of the Company’s bonus program in effect from time to
time.

(c) Effect Of Change in Control On Stock-Based Awards. Except as provided in
section 5(b), SKS’s 2004 Long-Term Incentive Plan (the “2004 Plan”) will govern



--------------------------------------------------------------------------------

the vesting of awards made to the Executive in accordance with such plan if a
Change in Control (for all purposes of this Agreement as defined in the 2004
Plan) occurs.

(d) Performance Shares. Subject to the terms and conditions of the 2004 Plan and
the following sentences of this subsection (d), SKS will award to the Executive
30,000 performance shares pursuant to Section 8 of the 2004 Plan with respect to
each of the SKS’s 2007 and 2008 fiscal years. Each of the two annual awards of
30,000 performance shares will include performance targets and performance
measures as determined by the Human Resources and Compensation Committee of the
SKS Board of Directors (the “Committee”) in accordance with Section 8(e) of the
2004 Plan. Each of the three annual awards of 30,000 performance shares will
reflect (i) a 10,000-share payout at the threshold level of performance, (ii) a
20,000-share payout at the target level of performance, and (iii) a 30,000-share
payout at the maximum level of performance. The Committee in accordance with the
2004 Plan will determine whether an award has been earned. To receive the
performance shares subject to an award, the Executive must be continuously
employed by the Company to the last day of the restriction period except as
provided in section 5(a) of this Agreement. Each award to be made as described
in this subsection (d) is subject to Committee authorization and the Executive’s
execution and delivery to SKS of a performance share agreement in the form that
in all material respects is the same form as executed and delivered by
executives of the Company in positions that are comparable to the Executive’s
position. Performance shares awarded in accordance with this subsection (d) but
not earned by the Executive will terminate and will not be delivered to the
Executive.

(e) Substituted Cash Payment. The Company’s offer of employment to the Executive
referred to an award by the Company of 20,000 shares of restricted stock that
would vest in two installments of 10,000 shares each, the first installment to
vest on the first anniversary of the award date and the second installment to
vest on the second anniversary of the award date. Subject to the last sentence
of this subsection, in lieu of, and in substitution for, the award of 20,000
shares of restricted stock, the Company will pay to the Executive within five
business days after each of February 22, 2007 and February 22, 2008 an amount in
cash equal to the sum of (i) and (ii), with (i) being the product of (A) the New
York Stock Exchange closing price of the Company’s Common Stock on the
applicable February 22 and (B) 10,000, and (ii) being the product of (A) the
total per-share dividends paid with respect to the Company’s Common Stock
(valued at fair market value if paid other than in cash) from and after the date
of this Agreement to and including the applicable February 22 and (B) 10,000, in
each case less deductions for payroll taxes and similar assessments as required
by law. Each of the two payments referred to in the preceding sentence is
referred to as a “Cash Payment.” Except as provided in subsection 5(a) of this
Agreement, to receive the first Cash Payment the Executive must be continuously
employed by the Company to and including February 22, 2007 and to receive the
second Cash Payment the Executive must be continuously employed by the Company
to and including February 22, 2008.

4. Insurance And Benefits. During the Executive’s employment the Company will
allow the Executive to participate in each employee benefit plan and receive
each executive benefit applicable to executives in positions that are comparable
to the Executive’s position.

 

2



--------------------------------------------------------------------------------

5. Termination Without Cause; Death; Disability.

(a) Termination Without Cause. The Company may terminate this Agreement without
Cause (as defined below in section 6) at any time and upon such termination the
Executive’s employment will terminate. Except as provided in this subsection, if
the Company terminates this Agreement without Cause, then

(i)(A) SKS will pay to the Executive as severance in a lump sum an amount equal
to the sum of (1) the Executive’s Base Salary for twenty-four months at the rate
in effect at the time of termination and (2) the Executive’s target bonus
potential amount for the fiscal year during which the termination of this
Agreement occurs (and no other bonus will be payable) (such sum, the “Severance
Payment”), and (B) each unvested restricted stock award (and not performance
share awards) will immediately vest in an amount equal to the product of the
number of shares subject to the award multiplied by a fraction the numerator of
which is the number of days elapsed during the three-year vesting period for the
award to and including the effective date of the termination of the Executive’s
employment and the denominator of which is 1,095, and each unvested Cash Payment
will immediately vest in an amount equal to the product of the Cash Payment
multiplied by a fraction the numerator of which is the number of days elapsed
during the one-year Cash Payment vesting period to and including the effective
date of the termination of the Executive’s employment and the denominator of
which is 365, and all awards of restricted stock that do not vest, all Cash
Payments that do not vest, and all unvested performance share awards, will be
immediately forfeited, and

(ii) if the Company’s termination occurs primarily in anticipation of or as a
result of or due to, directly or indirectly, a Change in Control (this and all
subsequent references to “Change in Control” refer to the definition of that
term in the 2004 Plan), in addition to the Company’s payment of the Severance
Payment to the Executive, all of the Executive’s restricted stock awards, the
target amount of performance share awards, and each unpaid Cash Payment will
immediately vest.

With respect to the immediate vesting of the unpaid Cash Payments, the Company
will make them within five business days following the termination of the
Executive’s employment. To calculate a Cash Payment any portion of which
immediately vests in accordance with this subsection (a), the Company will use
the New York Stock Exchange closing price of the Company’s common stock on the
date of termination of the Executive’s employment, and if termination occurs as
described in clause (ii) of this subsection (a) the Company will use the
per-share consideration paid to the Company’s shareholders with respect to their
shares of the Company’s common stock as a result of the Change in Control
instead of the New York Stock Exchange closing price.

SKS’s obligations to provide the benefits described in this subsection (a) are
subject to SKS’s receipt of a written release, in form and substance reasonably
satisfactory to SKS, executed and delivered by the Executive in which the
Executive releases SKS and its affiliates from all claims of, and liabilities
and obligations to, the Executive arising out of this Agreement and the
Executive’s employment by the Company. Termination of this Agreement in
accordance with

 

3



--------------------------------------------------------------------------------

this subsection (a) will not terminate the Executive’s obligations under section
8 of this Agreement or SKS’s obligations under section 7 of this Agreement. If
the Company terminates this Agreement without Cause and as a result the
Executive would be entitled to receive a severance payment in accordance with
the terms of SKS’s 2000 Change of Control and Material Transaction Severance
Plan, as amended from time to time (the “2000 Plan”), if then in effect, that
would be greater than the Severance Payment, then only in that circumstance and
solely for purposes of 2000 Plan the Executive may elect to waive the
Executive’s rights to receive the Severance Payment and upon the waiver the
Executive will not be entitled to receive the Severance Payment and this
Agreement will not constitute an Existing Program as defined in the 2000 Plan.
If the Executive directly or indirectly engages in an association that
constitutes an Association (as defined in section 8(b)(iv)(D) of this
Agreement), SKS’s obligations to provide the benefits described in the second
sentence of this subsection will immediately terminate.

(b) Medical Plan Benefits. If the termination of the Executive’s employment
occurs in anticipation of, or on or after, a Change in Control, during the
eighteen-month period following the termination of the Executive’s employment
the Company will, subject to the next sentence, reimburse the Executive monthly
for the costs of medical insurance for the Executive and the Executive’s family
under COBRA less the then-applicable monthly associate contribution amount for
comparable participation under the Company’s medical insurance plan. If prior to
the end of the eighteen-month period and as a result of employment the Executive
becomes eligible for medical insurance the coverage and the cost of which is
comparable in all material respects to the coverage and the cost of
participation in the Company’s medical insurance plan then in effect, the
Company’s obligations in the preceding sentence will immediately terminate.
Unless the Company’s obligations in the first sentence of this paragraph have
terminated in accordance with the preceding sentence, at the end of the
eighteen-month period the Company will pay to the Executive in a lump sum an
amount sufficient to enable the Executive to obtain equivalent medical insurance
plan coverage for six months, no amount of which the Executive will be obligated
to return upon subsequent employment. If termination of the Executive’s
employment occurs as described in clause (B) of the first sentence of paragraph
(i) of this subsection (b), the Company’s obligation with respect to the
Executive’s participation under the Company’s medical insurance plan will be
limited to the Executive’s COBRA rights, which the Executive may exercise at the
Executive’s expense.

(c) Death. This Agreement will terminate upon the Executive’s death, except as
to: (i) the right of the Executive’s estate to exercise all unexercised stock
options, if any, in accordance with and subject to SKS’s stock option plan under
which the unexercised stock options were granted, (ii) other entitlements under
this Agreement that expressly survive death, (iii) any rights that the
Executive’s estate or dependents may have under COBRA or any other federal or
state law or that are derived independent of this Agreement by reason of the
Executive’s participation in any employee benefit arrangement or plan maintained
by the Company, and (iv) the right of the Executive’s estate to receive all
shares of restricted awarded to the Executive that are vested as of the date of
the Executive’s death.

(d) Disability. If the Executive becomes disabled at any time prior to the
termination of this Agreement, the Executive will after the Executive becomes
disabled continue to receive all payments and benefits provided by this
Agreement, less all disability payments

 

4



--------------------------------------------------------------------------------

received, for twelve months. The Executive will be deemed to be disabled when
the Executive becomes entitled to receive disability benefits under SKS’s
Long-Term Disability Plan.

(e) Application of IRC Code Section 409A. If the Company or the Executive
reasonably and in good faith determines that any payment to be made or benefit
to be provided to the Executive upon the Executive’s termination of employment
would be subject to Section 409A(a)(1) of the Internal Revenue Code of 1986, as
amended (the “Code”), the Company will, to the extent necessary, delay making
the payment or providing the benefit until the earliest date on which the
Company in good faith determines that the payment can be paid or the benefit can
be provided without causing the payment or the benefit to be subject to the
Section 409A(a)(1).

6. Termination by the Company for Cause. The Company may terminate this
Agreement for Cause at any time and upon such termination the Executive’s
employment will terminate, in which event no salary or bonus will be paid after
such termination. For purposes of this Agreement, the term “Cause” will mean and
be strictly limited to: (i) conviction of the Executive, after all applicable
rights of appeal have been exhausted or waived, for any crime that materially
discredits the Company or is materially detrimental to the reputation or
goodwill of the Company; (ii) commission of any material act of fraud or
dishonesty by the Executive against the Company or commission of an immoral or
unethical act that materially reflects negatively on the Company; if first the
Executive is provided with written notice of the claim and with an opportunity
to contest it before the Board of Directors; (iii) the Executive’s violation of
the Company’s Code of Business Conduct and Ethics, which violation the Executive
knows or reasonably should know could reasonably be expected to result in a
material adverse effect on the Company, if first the Executive is provided with
written notice of the violation and with an opportunity to contest it before the
Board of Directors, or (iv) the Executive’s continual and material breach of the
Executive’s obligations under section 2 of this Agreement as determined by the
Committee after the Executive has been given written notice of the breach and a
reasonable opportunity to cure the breach. Termination for Cause will be
effective immediately upon notice sent or given to the Executive. Termination of
this Agreement in accordance with this section 6 will not terminate the
Executive’s obligations under section 8 of this Agreement or SKS’s obligations
under section 7 of this Agreement.

7. Tax Gross-Up.

(a) Amount of Gross-Up Payment. Anything in this Agreement to the contrary
notwithstanding, if any payment or distribution by SKS or its affiliated
companies to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this section 7) (a “Payment”) becomes or would become subject to the
excise tax imposed by Section 4999 of the Code, or any interest or penalties are
incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are together referred to as the
“Excise Tax”), then, subject to the next sentences of this subsection (a), SKS
will make an additional payment to the Executive (a “Gross-Up Payment”) in an
amount such that after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax imposed upon the

 

5



--------------------------------------------------------------------------------

Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Payments. The Executive will be entitled to a
Gross-Up Payment in accordance with this section 7(a) only if the Executive’s
“parachute payments” (as such term is defined in Section 280G of the Code)
exceed three hundred thirty percent of the Executive’s “base amount” (as
determined under Section 280G(b) of the Code) (such product, the “Threshold”).
If the Payment does not exceed the Threshold, the Executive will not receive a
Gross-Up Payment and the amount of the Payment will be reduced to an amount that
is one dollar less than the largest amount that would not become subject to the
tax imposed by Section 4999 of the Code and that SKS could pay to the Executive
without loss of deduction under Section 280G(a) of the Code.

(b) Calculations; When Paid. Subject to the provisions of section 7(c), all
determinations required to be made under this section 7, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by a nationally recognized public accounting firm retained by SKS (the
“Accounting Firm”) that will provide detailed supporting calculations both to
SKS and the Executive as soon as practicable following the receipt of notice
from the Executive that there has been a Payment. All fees and expenses of the
Accounting Firm will be borne solely by SKS. All Gross-Up Payments, as
determined pursuant to this section 7, shall be paid by SKS to the Executive
promptly following the receipt of the Accounting Firm’s determination. If the
Accounting Firm determines that no Excise Tax is payable by the Executive, the
Accounting Firm will furnish the Executive with a written opinion that failure
to report the Excise Tax on the Executive’s applicable federal income tax return
should not result in the imposition of a negligence or similar penalty or
comparable opinion supporting such determination in accordance with the
practices and procedures of the Accounting Firm. Any determination by the
Accounting Firm will be binding upon SKS and the Executive absent manifest
error. As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that Gross-Up Payments which will not have been made by SKS
should have been made (“Underpayment”), consistent with the calculations
required to be made in accordance with this section 7. If SKS exhausts its
remedies pursuant to section 7(c) and the Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm will determine the amount
of the Underpayment that has occurred and any such Underpayment will be promptly
paid by SKS to or for the benefit of the Executive.

(c) IRS Claims. The Executive will notify SKS in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by SKS
of the Gross-Up Payment. The Executive will give the notice as soon as
practicable but no later than 10 business days after the Executive is informed
in writing of the claim and will apprise SKS of the nature of the claim and the
date on which such claim is requested to be paid. The Executive will not pay the
claim prior to the expiration of the 30-day period following the date on which
the Executive gives the notice to SKS (or such shorter period ending on the date
that any payment of taxes with respect to the claim is due). If SKS notifies the
Executive in writing prior to the expiration of the 30-day period that SKS
desires to contest the claim, the Executive will (i) give SKS any information
reasonably requested by SKS relating to the claim, (ii) take all action in
connection with contesting the claim as SKS reasonably requests in writing from
time to time, including,

 

6



--------------------------------------------------------------------------------

without limitation, accepting legal representation with respect to the claim by
an attorney reasonably selected by SKS, (iii) cooperate with SKS in good faith
in order effectively to contest the claim, and (iv) permit SKS to participate in
all proceedings relating to the claim. SKS will bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with the contest and will indemnify and hold the Executive harmless,
on an after-tax basis, for all Excise Tax and income tax (including applicable
interest and penalties) imposed as a result of the representation and payment of
costs and expenses. Without limitation on the foregoing provisions of this
section 7(c) and subject to the next two sentences, SKS will control all
proceedings taken in connection with the contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of the claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute the contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as SKS
determines. If SKS directs the Executive to pay the claim and sue for a refund,
SKS will advance the amount of the payment to the Executive on an interest-free
basis and will indemnify and hold the Executive harmless, on an after-tax basis,
from all Excise Tax and income tax (including applicable interest and penalties)
imposed with respect to the advance or with respect to any imputed income with
respect to the advance. With respect to any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Executive
as to which the contested amount is claimed to be due, the Executive may seek to
limit the extension to the contested amount. SKS’s control of the contest will
be limited to issues with respect to which a Gross-Up Payment would be payable
in accordance with this section 7 and the Executive will be entitled to settle
or contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

(d) Refunds. If, after the receipt by the Executive of an amount advanced by SKS
pursuant to section 7(c), the Executive becomes entitled to receive, and
receives, any refund with respect to the claim, the Executive will (subject to
SKS’s compliance with the requirements of section 7(c)) promptly pay to SKS the
amount of the refund (together with all interest paid or credited on the refund
after taxes applicable to it). If, after the receipt by the Executive of an
amount advanced by SKS pursuant to Section 7(c), a determination is made that
the Executive will not be entitled to any refund with respect to the claim and
SKS does not notify the Executive in writing of its intent to contest the denial
of refund prior to the expiration of 30 days after such determination, then the
advance will be forgiven and will not be required to be repaid and the amount of
the advance will offset, on a dollar-for-dollar basis, the amount of Gross-Up
Payment required to be paid.

(e) Survival. The rights of the Executive, and the obligations of SKS, in this
section 7 will survive the termination of the Executive’s employment and the
termination of this Agreement.

8. Protection of SKS’s Confidential Information and Goodwill.

(a) Confidential Information. For purposes of this Agreement, “Confidential
Information” includes, without limitation but subject to the next sentence, all

 

7



--------------------------------------------------------------------------------

documents and information of SKS or one of more of its subsidiaries, in all
forms and mediums, concerning or evidencing one or more of the following: sales;
costs; pricing; strategies; forecasts and long-range plans; financial and tax
information; personnel information; business, marketing, and operational
projections, plans, and opportunities; and customer, vendor, and supplier
information. Confidential Information excludes any document or information that
is or becomes available to the public other than as a result of any breach of
this Agreement or other unauthorized disclosure by the Executive. Confidential
Information does not have to be designated as such to constitute Confidential
Information.

(b) Non-Disclosure; Non-Competition; and Remedies.

(i) The Executive acknowledges and agrees that (A) the business of the Company
and its affiliates is highly competitive, (B) that the Company and its
affiliates have expended considerable time and resources to develop good will
with its customers, vendors, and others and to create, exploit, and protect
Confidential Information, (C) the Company and its affiliates must continue to
prevent the dilution of their goodwill and unauthorized use and disclosure of
Confidential Information to avoid irreparable harm to their businesses, (D) the
Executive’s participation in the business activities of the Company and its
affiliates is and will be integral to the continued operation, goodwill, and
success of the business of the Company and its affiliates, (E) the Executive
will be creating Confidential Information, and (F) the Executive will have
access to Confidential Information that could be used by third parties in a
manner that would be detrimental to the competitive position of the Company or
one of its affiliates.

(ii) The Company acknowledges and agrees that the Executive will need the
benefits and use of the goodwill of the Company and its affiliates and
Confidential Information in order for the Executive to properly perform the
Executive’s responsibilities in accordance with this Agreement. The Company will
provide the Executive immediate access to new and additional Confidential
Information and authorizes the Executive to engage in activities that will
create new and additional Confidential Information. The Executive acknowledges
and agrees that the Executive will benefit from access to Confidential
Information, including without limitation as a result of the Executive’s
increased earnings and earning capacity.

(iii) Accordingly, the Executive agrees that:

(A) All Confidential Information will remain the sole and exclusive property of
the Company and its affiliates;

(B) The Executive will protect and safeguard all Confidential Information;

(C) The Executive will hold all Confidential Information in strictest confidence
and not, directly or indirectly, disclose or divulge any Confidential
Information to any person other than an employee of the Company or one of its
affiliates to the extent necessary for the proper performance of the Executive’s
responsibilities unless authorized to do so by the Company or compelled to do so
by law or valid legal process;

 

8



--------------------------------------------------------------------------------

(D) If the Executive believes the Executive is compelled by law or valid legal
process to disclose or divulge any Confidential Information, the Executive will
notify the Company in writing sufficiently in advance of any such disclosure to
give the Company the opportunity to take all actions necessary to protect the
interests of the Company or its affiliates against such disclosure;

(E) At the end of the Executive’s employment pursuant to this Agreement for any
reason or at the request of the Company at any time, the Executive will return
to the Company all copies of all Confidential Information in all tangible forms
and mediums; and

(F) Absent the promises and representations of the Executive in this paragraph
(iii) and paragraph (iv) below, the Company would not provide the Executive with
Confidential Information, would not authorize the Executive to engage in
activities that would create new and additional Confidential Information, and
would not enter into this Agreement.

(iv) The Executive agrees to not engage in a Prohibited Activity for the period
beginning on the date of this Agreement and ending twelve months from the date
of termination of the Executive’s employment for any reason. “Prohibited
Activity” means any one or more of the following:

(A) Disparaging the Company or any of its affiliates, or any products, services,
or operations of the Company or any of its affiliates, or any former, current,
or future officer, director, or employee of any the Company or any of its
affiliates;

(B) Whether on the Executive’s own behalf or on behalf of any other individual,
partner, firm, corporation, or business organization, either directly or
indirectly soliciting or inducing or attempting to solicit or induce any person
who is then employed by the Company or any of its affiliates to leave that
employment;

(C) Whether on the Executive’s own behalf or on behalf of any other individual,
partnership, firm, corporation, or business organization, either directly or
indirectly soliciting or inducing, or attempting to solicit or induce any person
who is then a customer, supplier, or vendor of the Company or any of its
affiliates to cease being a customer, supplier, or vendor of the Company or to
divert all or any part of such person’s or entity’s business from the Company or
any of its affiliates;

(D) Associating, directly or indirectly, as an employee, officer, director,
agent, partner, owner, stockholder, representative, consultant, or vendor with,
for, or on behalf of any Competitor (as defined below in this subparagraph
(D) (each an “Association”), unless the Company in the exercise of its
reasonable discretion has approved each Association in accordance with the
following sentence. The Company’s approval for an Association will be evidenced
exclusively by a written agreement that has been executed and delivered by, and
is legally binding on, the Company and the Executive, that includes terms and
conditions that the Company deems reasonably necessary to preserve its goodwill
and the confidentiality of the Confidential Information in accordance with this
Agreement, and that includes all other terms and conditions that the Company
determines in its sole discretion are reasonably necessary under

 

9



--------------------------------------------------------------------------------

the circumstances. The restrictions in the foregoing sentences of this
subparagraph (D) apply to the Executive’s direct and indirect performance of the
same or similar activities the Executive has performed for the Company or any of
its affiliates and to all other activities that reasonably could lead to the
disclosure of Confidential Information. The Executive will not have violated
this subparagraph (D) solely as a result of the Executive’s investment in
capital stock or other securities of a Competitor or any of its Affiliates
listed on a national securities exchange or actively traded in the
over-the-counter market if the Executive and the members of the Executive’s
immediate family together do not, directly or indirectly, hold more than one
percent of all such shares of capital stock or other securities issued and
outstanding. For purposes of this subparagraph (D), the term “Competitor” means
(i) prior to the completion of a Parisian Transaction (as defined below in this
paragraph (D)), each of Federated Department Stores, Inc., Dillard’s, Inc.,
Kohls Corporation, Belk, Inc., Limited Brands, Inc., J. C. Penney Co, Inc.,
Sears Holding Corporation, The Bon-Ton Stores, Inc., Target Corporation, The
Neiman Marcus Group, Inc., Barney’s New York, Inc., and Nordstrom, Inc., and the
Affiliates and successors of each of them, and (ii) upon and after the
completion of a Parisian Transaction, each of The Neiman Marcus Group, Inc.,
Barney’s New York, Inc., and Nordstrom, Inc., and the Affiliates and successors
of each of them. For purposes of this subparagraph (D), “Affiliate” means with
respect to a specific corporation, limited liability company, general or limited
partnership, sole proprietorship, or other for profit or non-profit business
organization or association (each the “subject entity”), any other corporation,
limited liability company, general or limited partnership, sole proprietorship,
or other for profit or non-profit business organization or association directly
or indirectly controlling or controlled by or directly or indirectly under
common control with the subject entity, and “Parisian Transaction” means the
sale or other transfer for consideration, in one or more transactions, of SKS’s
Parisian business.

(v) The Executive acknowledges and agrees that (A) the restrictions contained in
this section 8(b) are ancillary to an otherwise enforceable agreement, (B) the
agreements and undertakings of the Company in this Agreement and the Executive’s
position and responsibilities with the Company give rise to, and are valid
consideration for, the Company’s interest in restricting the Executive’s
post-employment activities, (C) the restrictions are reasonably designed to
enforce the Executive’s agreements and undertakings in this section 8(b) and the
Executive’s common-law obligations and duties owed to the Company and its
affiliates, (D) the restrictions are reasonable and necessary, valid and
enforceable under Tennessee law, and do not impose a greater restraint than
reasonably necessary to protect the goodwill and other legitimate business
interests of the Company and its affiliates and the Confidential Information,
(E) the agreements and undertakings of the Company and the Executive in this
section 8(b) are not contingent on the duration of the Executive’s employment
with the Company; and (F) absent the agreements and undertakings made by the
Executive in this section 8(b), the Company would not provide the Executive with
Confidential Information, would not authorize the Executive to engage in
activities that would create new and additional Confidential Information, and
would not have entered into this Agreement.

(vi) Without limiting the right of Company to pursue all other legal and
equitable remedies available for violation by the Executive of the Executive’s
agreements in this section 8, the Executive agrees that such other remedies
cannot fully compensate Company for any such violation and that the Company will
be entitled to injunctive relief to prevent any such

 

10



--------------------------------------------------------------------------------

violation or any continuing violation. The Company will be entitled to recover
its attorneys’ fees, expenses, and court costs, in addition to any other
remedies to which the Company may be entitled if the Executive breaches this
Agreement. The Executive will be entitled to seek to recover its attorneys’
fees, expenses, and court costs, in addition to any other remedies to which the
Executive may be entitled if the Executive prevails in such injunctive
proceeding.

(vii) The Executive will forfeit all unexercised, unearned, and unpaid awards
under the 2004 Plan, including, but not by way of limitation, awards earned but
not yet paid, all unpaid dividends and dividend equivalents, and all interest,
if any, accrued on the foregoing if (i) the Executive, without the written
consent of SKS, engages directly or indirectly in an association that
constitutes an Association; or (ii) the Executive performs any act or engages in
any activity which in the opinion of the Chief Executive Officer of SKS is
inimical to the best interests of the SKS.

(viii) If within six months following the Executive’s termination of employment
the Executive, without the written consent of SKS, engages directly or
indirectly in an association that constitutes an Association, the Executive will
be required to pay to SKS an amount in cash equal to the sum of the following:
(i) with respect to awards made under the 2004 Plan consisting of stock options
and stock appreciation rights, the amounts realized in connection with the
Executive’s exercise of the options or the settlement of the stock appreciation
rights on or after, or within six months prior to, the Executive’s termination
of employment; and (ii) with respect to awards made under the 2004 Plan
consisting of restricted stock, restricted stock units, performance shares,
performance share units, and performance units, the value of the awards that
vested on or after, or within six months prior to, the Executive’s termination
of employment, which value will be determined as of the date of vesting.

(ix) Subsections (vii) and (viii) will be void and of no legal effect upon a
Change in Control (as defined in the 2004 Plan).

(x) If in any action before any court or agency legally empowered to enforce the
agreements contained in this section 8 any term, restriction, or agreement
contained in this section 8 is found to be unreasonable or otherwise not
permitted by applicable law, then such term, restriction, or agreement will be
deemed modified to the extent necessary to make it enforceable by such court or
agency.

(xi) The agreements of the Executive contained in this section 8 will survive
the end of the Executive’s employment by the Company for any and all reasons.

9. General Provisions.

(a) Notices. Any notice to be given hereunder by either party to the other may
be effected in writing by personal delivery, mail, overnight courier, or
facsimile. Notices will be addressed to the parties at the addresses set forth
below, but each party may change its address by written notice in accordance
with this section 9(a). Notices will be deemed communicated as of the actual
receipt or refusal of receipt.

 

11



--------------------------------------------------------------------------------

If to the Executive:

            Charles G. Tharp

            12 East 49th Street

            New York, New York 10017

If to the Company:         General Counsel

            Saks Incorporated

            750 Lakeshore Parkway

            Birmingham, Alabama 35211

(b) Partial Invalidity. If any provision in this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions will, nevertheless, continue in full force and without being impaired
or invalidated in any way.

(c) Entire Agreement. Except for any prior grants of options, restricted stock,
or other forms of incentive compensation evidenced by a written instrument or by
an action of the Board or Directors, this Agreement supersedes any and all other
agreements (including without limitation all employment agreements, which
agreements are terminated), either oral or in writing, between the parties
hereto with respect to employment of the Executive by the Company and contains
all of the covenants and agreements between the parties with respect to such
employment. Each party to this Agreement acknowledges that no representations,
inducements or agreements, oral or otherwise, that have not been embodied
herein, and no other agreement, statement or promise not contained in this
Agreement, will be valid or binding. Any modification of this Agreement will be
effective only if it is in writing signed by the party to be charged.

(d) Resignation. If the Executive’s employment is terminated, the termination
will be deemed to constitute the Executive’s resignation as an officer of the
Company (and all of its affiliates), as the case may be, effective as of the
date of such termination. Upon termination of employment, the Executive will
return to the Company upon such termination any of the following which contain
confidential information: all documents, instruments, papers, facsimiles, and
computerized information which are the property of the Company or such
subsidiary or affiliate.

(e) Headings. The section and subsection headings are for convenience of
reference only and will not define or limit the provisions of the sections and
subsections.

(f) Attorney’s Fees. If the Executive brings any action to enforce the
Executive’s rights under this Agreement after a Change in Control (as defined in
the 2004 Plan), the Company will reimburse the Executive for the Executive’s
reasonable costs, including attorney’s fees, incurred. The Company will
reimburse the Executive as the costs are incurred and without regard to the
outcome of the action.

(g) Successors and Assigns; Transfer of Obligations. This Agreement is binding
upon the Company and its successors (including without limitation by merger or

 

12



--------------------------------------------------------------------------------

otherwise by operation of law) and permitted assigns of each and upon the
Executive and the Executive’s heirs, executors and other legal representatives,
and permitted assigns. If the Company complies with the following sentences of
this subsection (g), the Company may transfer or delegate its obligations under
this Agreement with respect to the Executive to any acquirer of, or other
successor to, all or substantially all of the business of SKS (whether direct or
indirect, by purchase of assets or SKS common stock, merger, consolidation, or
otherwise) (the “Acquirer”), which transfer or delegation to the Acquirer will
not terminate, or be deemed to constitute a termination of, this Agreement or
termination of the Executive’s employment for any purpose, including with
respect to this Agreement and the 2000 Plan. The Company’s rights in the
preceding sentence are subject to the conditions that the Company first
(i) obtains from the Acquirer its binding and enforceable written agreement
(which expressly provides that the Executive is a third-party beneficiary of the
Acquirer’s obligations) to assume and perform unconditionally the obligations of
SKS and the Company in this Agreement in accordance with their terms and
(ii) delivers the Acquirer’s agreement to the Executive.

(h) Cooperation. The Executive will reasonably cooperate in good faith with the
Company as and when requested by the Company with regard to all current and
future internal and government inquiries and investigations, litigation and
administrative agency proceedings, and other legal or accounting matters. The
Executive’s cooperation will include, without limitation but subject to the
Executive’s availability at times and places that does not unreasonably
interfere with the Executive’s reasonable personal and business obligations,
(1) being available for, and providing information to the Company and its legal,
accounting, and other representatives during, in-person meetings and interviews
and by telephone and (2) being available for and providing depositions and other
sworn testimony. Following the termination of this Agreement the Company will
reimburse the Executive for all reasonable out-of-pocket expenses the Executive
incurs to comply with this subsection.

(i) Arbitration. All disputes and controversies between the Company and the
Executive, whether arising out of or relating to this Agreement, the breach of
this Agreement, or otherwise, will be settled by arbitration before a single
arbitrator in Nashville, Tennessee, administered by the American Arbitration
Association (the “AAA”) in accordance with its Commercial Arbitration Rules then
in effect, and judgment on the award rendered by the arbitrator may be entered
in any court having jurisdiction. The single arbitrator will be selected by the
mutual agreement of the Company and the Executive, unless they are unable to
agree to an arbitrator, in which case, the arbitrator will be selected under the
procedures of the AAA. The arbitrator will have the authority to award any
remedy or relief that a court of competent jurisdiction could order or grant,
including, without limitation, the issuance of an injunction. However, the
Company and the Executive each may, without inconsistency with this arbitration
provision, apply to any court having jurisdiction over the dispute or
controversy and seek interim provisional, injunctive, or other equitable relief
until the arbitration award is rendered or the controversy is otherwise
resolved. Except as necessary in court proceedings to enforce this subsection or
an award rendered in accordance with it, or to obtain interim relief, none of
the Company, the Executive, or an arbitrator may disclose the existence,
content, or results of any arbitration without the prior written consent of the
Company and the Executive. The Company and the Executive acknowledge that this
Agreement evidences a transaction involving interstate

 

13



--------------------------------------------------------------------------------

commerce. Notwithstanding any choice of law provision included in this
Agreement, the United States Federal Arbitration Act shall govern the
interpretation and enforcement of this subsection.

(j) Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Tennessee.

 

Saks Incorporated By:   /s/ CHARLES J. HANSEN

Charles J. Hansen

Executive Vice President and

General Counsel

 

Saks & Company

Saks Direct, Inc.

Saks Distribution Centers, Inc.

Saks Fifth Avenue Distribution Company

Saks Fifth Avenue, Inc.

Saks Wholesalers, Inc.

Saks Fifth Avenue of Texas, Inc.

Saks Holdings, Inc.

Tex SFA, Inc.

SCCA Store Holdings, Inc.

SCIL Store Holdings, Inc.

SCCA, LLC

SCIL, LLC

SFAILA, LLC

New York City Saks, LLC

Saks Fifth Avenue Texas, L.P.

Parisian Stores, Inc.

Club Libby Lu, Inc.

By:   /s/ CHARLES J. HANSEN

Charles J. Hansen

Executive Vice President

/s/ CHARLES G. THARP Charles G. Tharp

 

14